This was a motion in the county court of Anson, for leave to amend the record of that court, made at April Term, 1859, in the case of Thomas S. Ashe and Johnson R. Hargrave v. Edward H. Streator, Benjamin C. Hutchinson, Thomas W. Kendall, Charles E. Smith, and George A. Smith. It appeared by the records of the said county court that the plaintiffs at that term obtained a judgment against all these defendants, from which they all appealed. In the Superior Court, at Fall Term, 1859, the judgment was affirmed, and an execution issued to March Term, 1860. The execution was stayed in the Superior Court, and has not yet been satisfied. At April Term, 1860, of Anson County court, Thomas W. Kendall, Charles E. Smith, and George A. Smith, through their counsel, moved to amend the record of the April Term, 1859, of that court so as to show that only Edward H. Streator and Benjamin C. Hutchinson appealed to the Superior Court. The county court, after hearing testimony and the argument of counsel on both sides, allowed the motion, and Samuel Smith, Jr., and John Stacy, the sureties to the appeal from the county to the Superior Court, prayed an appeal to the Superior Court.
His Honor, in the Superior Court, disallowed the motion, on the ground that the county court had no power to make the amendment, from which ruling defendants Kendall, George A. Smith, and (257)  Charles E. Smith, appealed to this Court.
The questions made in the case is as to the power of the county court to amend its records of a previous term. *Page 197 
Upon an appeal to the Superior Court from the court below, the former, without revising the discretion of the county court, held that that court did not have the power and, consequently, reversed its judgment, and from this decision of the Superior Court, there was an appeal to this Court. There is error in the decision of the Superior Court.
No facts are stated in the case that would deprive the county court of the discretionary power, inherent in all courts, to revise its records and make them conform to the truth. In Phillips v. Higdon, 44 N.C. 380, the power of amendment residing in the courts of North Carolina is fully and distinctly stated, and the case now before us falls clearly within the limits of the power there defined.
It is a mistake to suppose that interests have vested under the record as it stands that prevent an amendment. The persons whose interests are affected are parties to the record. They are bound to know the truth of the transactions as to which the record speaks — to act upon the truth, as it happened, and upon the expectation that the record will be made to speak truly. No party has a right to complain, and no other person has an interest that will be prejudiced.
So much for the power of the county court. Whether they have exercised the power with discretion it is not out province to say, nor have we the means of knowing.
Instead, therefore, of dismissing the application for the want of power, the Superior Court ought to have entertained jurisdiction of it, and considered it as a matter addressed to its sound legal discretion. The exercise of discretionary powers in the county courts is subject to be revised in the Superior. In this Court we have no such revising power, and have taken cognizance of this case only in consequence of the error in law of the court in holding it had no             (258) power.
This opinion should be certified to the Superior Court, that it may proceed to adjudge the matter before it by the appeal, according to its discretion, and the course of the court.
PER CURIAM.                                             Reversed.
Cited: Bennett v. Taylor, post, 283; Bank v. McArthur, 82 N.C. 109;Perry v. Adams, 83 N.C. 267; S. v. Warren, 95 N.C. 676. *Page 198